       Case 2:20-cr-00007-JAM Document 42 Filed 01/07/21 Page 1 of 4


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     STEVEN M. ROBERTS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )                     Case No. 2:20-CR-7-JAM
11                             )
               Plaintiff,      )                     STIPULATION AND ORDER RE
12                             )                     VIDEOCONFERENCE FOR CHANGE OF PLEA
                  vs.          )
13                             )                     Date: January 12, 2021
         STEVEN M. ROBERTS,    )                     Time: 9:30 A.M.
14                             )                     Judge: Hon. John A. Mendez
              Defendant.       )
15                             )

16           IT IS HEREBY STIPULATED and agreed by and between United States Attorney
17   McGregor W. Scott, through Assistant United States Attorney Miriam Hinman, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Mr. Roberts, that for specific reasons, the felony change of plea in this case
20   cannot be further delayed without serious harm to the interests of justice and that
21   videoconferencing may be utilized for the above-captioned change of plea hearing.
22           The parties specifically stipulate as follows:
23           1.      On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
24                   “Coronavirus Public Emergency Authorizing Video-teleconferencing and
25                   Telephone Conferencing for Criminal Proceedings Under Section 15002 of the
26                   Coronavirus Aid, Relief and Economic Security (CARES) Act,” which authorizes
27                   the use of videoconferencing – or teleconferencing if videoconference is not
28
      Stipulation and Order re Videoconference for        -1-          United Stated v. Roberts, 2:20-CR-7-JAM
      Change of Plea
      Case 2:20-cr-00007-JAM Document 42 Filed 01/07/21 Page 2 of 4


 1                  reasonably available – in various criminal proceedings, including felony change

 2                  of plea hearings. On January 4, 2021, General Order 628 extended General Order

 3                  614 for an additional 90 days.
 4          2.      The Orders permit the use of videoconferencing for felony change of plea
 5                  hearings if the following conditions are met:
 6                           a.       The presiding judge in the case finds, for specific reasons, that the
 7                                    plea cannot be further delayed without serious harm to the interests
 8                                    of justice; and
 9                           b.       The defendant, after consultation with counsel, consents to the use
10                                    of videoconferencing for the plea.
11          3.      For reasons specific to this case – to wit, a resolution that the parties have spent
12                  months discussing, which both parties have an interest in binding the other to as
13                  soon as possible, especially in light of the length of time that has elapsed since the
14                  indictment on January 9, 2020 – the plea cannot be further delayed without
15                  serious harm to the interests of justice.
16          Furthermore, defense counsel affirms the following:
17          1.      Mr. Roberts, who is out of custody, has had an opportunity to consult with
18                  undersigned defense counsel regarding the use of videoconferencing for his
19                  change of plea hearing;
20          2.      Following such consultation, and having been advised of his right to appear in
21                  person for his change of plea hearing, as well as of the ability to waive his
22                  personal appearance and appear via videoconference, Mr. Roberts has waived the
23                  right to personally appear at the above-captioned hearing, and instead requests to
24                  appear via videoconference; and
25          3.      If videoconference becomes unavailable, he further consents to appear via
26                  teleconference.
27          The remainder of this page is intentionally blank. Signatures immediately follow.
28
     Stipulation and Order re Videoconference for       -2-            United Stated v. Roberts, 2:20-CR-7-JAM
     Change of Plea
       Case 2:20-cr-00007-JAM Document 42 Filed 01/07/21 Page 3 of 4


 1                                                   Respectfully submitted,

 2                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 3
     Date: January 6, 2021                           /s/ Christina Sinha
 4                                                   CHRISTINA SINHA
                                                     Assistant Federal Defender
 5                                                   Attorneys for Defendant
                                                     STEVEN M. ROBERTS
 6
 7
     Date: January 6, 2021                           MCGREGOR W. SCOTT
 8
                                                     United States Attorney
 9
                                                     /s/ Miriam Hinman
10                                                   MIRIAM HINMAN
                                                     Assistant United States Attorney
11                                                   Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order re Videoconference for     -3-           United Stated v. Roberts, 2:20-CR-7-JAM
      Change of Plea
       Case 2:20-cr-00007-JAM Document 42 Filed 01/07/21 Page 4 of 4


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: January 6, 2021                           /s/ John A. Mendez
 8                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Proposed Order re                -4-             United Stated v. Roberts, 2:20-CR-7-JAM
      Videoconference for Change of Plea
